  

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is executed as of January
16, 2015 by and between Tauriga Sciences, Inc., a Florida corporation (the
“Company”), and Typenex Co-Investment, LLC, a Utah limited liability company
(“Purchaser”).

 

BACKGROUND

 

A. On the date hereof, the Company, its transfer agent, ClearTrust, LLC, a
Florida limited liability company (“ClearTrust”) and Purchaser entered into a
Settlement Agreement (the “Settlement Agreement”), relating to disputes between
the parties arising from a transaction between them completed on June 24, 2013.

 

B. As part of and subject to the Settlement Agreement, Purchaser agreed to
purchase from the Company an aggregate of Three Hundred Thousand and 00/100 U.S.
Dollars ($300,000.00) of shares of the Company’s common stock, par value
$0.00001 (“Common Stock”), in accordance with the terms of Section 2 of the
Settlement Agreement and this Agreement.

  

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto agree as follows:

 

1. Issuance of Shares and Purchase Price.

 

1.1. Purchase. Subject to the terms and conditions of this Agreement and the
Settlement Agreement, Purchaser agrees to purchase from the Company an aggregate
of Three Hundred Thousand and 00/100 U.S. Dollars ($300,000.00) of shares of
Common Stock (the “Shares”) in three tranches (each a “Tranche,” and
collectively, the “Tranches”) of $100,000 each. The price per share of Common
Stock, calculated separately for each Tranche, shall be 150% of the five day
average closing sale price of the Company’s Common Stock for the five Trading
Days (as defined below) immediately preceding the Closing Date (as defined
below) for the applicable Tranche.

 

1.2. Closing Dates. The closing of the purchase and sale of the Shares hereunder
shall occur in three separate closings corresponding to the three Tranches, with
the first such closing occurring no later than the First Tranche Closing
Deadline (as defined in the Settlement Agreement), the second such closing
occurring no later than the Second Tranche Closing Deadline (as defined in the
Settlement Agreement), and the third and final such closing occurring no later
than the Third Tranche Closing Deadline (as defined in the Settlement Agreement)
(each a “Closing”). Each Closing shall automatically occur hereunder once
Purchaser has delivered the required $100,000 payment to the Company pursuant to
Section 1.4, together with a completed and duly executed Notice of Purchase
substantially in the form attached hereto as Exhibit A (the “Notice of
Purchase”), which Notice of Purchase may be faxed or emailed to the Company by
Purchaser. The date on which each Closing occurs shall each be referred to
herein as a “Closing Date,” and collectively as the “Closing Dates.”

 

1

 

 

1.3. Delivery at Each Closing. No later than three (3) Trading Days after each
Closing Date, the Company will, subject to payment of the consideration set
forth below, and provided that the Common Stock is then DTC Eligible (as defined
below), deliver, or cause its then-current transfer agent to deliver, to
Purchaser or its broker (if designated by Purchaser), via reputable overnight
courier, a stock certificate, registered in the name of Purchaser or its
designee, representing DTC Eligible Common Stock equal to the applicable number
of Shares required to be delivered hereunder in connection with such Closing. If
the Common Stock is not DTC Eligible at such time, such shall constitute a
breach of this Agreement, and the Company shall instead, on or before the
applicable delivery deadline, issue and deliver to Purchaser or its broker (if
designated by Purchaser), via reputable overnight courier, a stock certificate,
registered in the name of Purchaser or its designee, representing the applicable
number of Shares required to be delivered hereunder in connection with such
Closing. For the avoidance of doubt, the Company has not met its obligation to
deliver the Shares required to be delivered hereunder within the required
timeframe unless Purchaser or its broker, as applicable, has actually received
the certificate representing the applicable Shares no later than the close of
business on the latest possible delivery date pursuant to the terms set forth
above. All the Shares shall be “restricted securities” as defined in Rule 144 of
the Securities Act of 1933, as amended (the “Securities Act”). If the Company
fails to deliver Shares with respect to a Notice of Purchase as required under
this Agreement, Purchaser may send the applicable Notice of Purchase directly to
the Company’s transfer agent for processing pursuant to the terms of the
Transfer Agent Letter (as defined in the Settlement Agreement). For purposes of
this Agreement: (a) “DTC” means the Depository Trust Company; (b) “DTC Eligible”
means, with respect to the Common Stock, that such Common Stock is eligible to
be deposited in certificate form at the DTC, cleared and converted into
electronic shares by the DTC and held in the name of the clearing firm servicing
Purchaser’s brokerage firm for the benefit of Purchaser; and (c) “Trading Day”
means any day during which the principal trading market for the Company’s
securities in the United States shall be open for business.

 

1.4. Purchase Price. As consideration for the purchase of the Shares with
respect to each Tranche, Purchaser shall pay to the Company on each Closing
Date, the amount of One Hundred Thousand and 00/100 U.S. Dollars ($100,000.00),
to be paid by wire transfer pursuant to the instructions provided by the Company
to the Purchaser.

 

2. Representations, Warranties and Covenants of Purchaser. As of each Closing
Date, Purchaser represents, warrants, and covenants to the Company that:

 

2.1. Investment Purpose. Purchaser is acquiring the Shares for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, Purchaser reserves the right to dispose of
the Shares at any time in accordance with or pursuant to an effective
registration statement covering such Shares or an available exemption under the
Securities Act.

 

2.2. Accredited Investor Status. Purchaser is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.

 

2.3. Transfer or Resale. Purchaser understands that: (i) the Shares shall be
“restricted securities” as defined in Rule 144 of the Securities Act and have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) Purchaser shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration
requirements; (ii) any sale of the Shares made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Shares under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
United States Securities and Exchange Commission (the “SEC”) thereunder; and
(iii) neither the Company nor any other person is under any obligation to
register the Shares under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.

 

2

 

 

2.4. Authorization, Enforcement. This Agreement and all other Settlement
Documents (as defined in the Settlement Agreement) to which Purchaser is a party
have been duly and validly authorized, executed and delivered on behalf of
Purchaser and are valid and binding agreements of Purchaser enforceable in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

2.5. Brokers. There are no brokerage commissions, finder’s fees or similar fees
or commissions payable by Purchaser in connection with the transactions
contemplated hereby or under any other Settlement Document based on any
agreement, arrangement or understanding with Purchaser or any action taken by
Purchaser.

 

3. Representations, warranties, and Covenants of the Company. As of each Closing
Date, the Company hereby makes the representations set forth below and covenants
and agrees as follows to Purchaser (in addition to those set forth elsewhere
herein):

 

3.1. Organization and Qualification. The Company has been duly organized,
validly exists and is in good standing under the laws of the State of Florida.
The Company has full corporate power and authority to enter into this Agreement
and all other Settlement Documents and this Agreement together with all other
Settlement Documents have been duly and validly authorized, executed and
delivered by the Company and are valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as such
enforcement may be limited by the United States Bankruptcy Code and laws
affecting creditors’ rights, generally.

 

3.2. Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and all other Settlement Documents
and to issue the Shares in accordance with the terms hereof, (ii) the execution
and delivery of this Agreement and all other Settlement Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Shares, have been
duly authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) this Agreement and all other Settlement Documents have been
duly executed and delivered by the Company, (iv) this Agreement and all other
Settlement Documents constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies, and (v) the Company’s signatory has full corporate or other requisite
authority to execute this Agreement and all other Settlement Documents and to
bind the Company.

 

3.3. Issuance of Shares. The issuance of the Shares is duly authorized and the
Shares are free and clear of all taxes, liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description other than liens in favor of Purchaser.

 

3

 

  

3.4. No Conflicts. The execution and delivery by the Company of, and the
performance by the Company of its obligations under this Agreement and all other
Settlement Documents in accordance with the terms hereof and thereof will not
contravene any provision of applicable law or the charter documents of the
Company or any agreement or other instrument binding upon the Company, or any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company, and no consent, approval, authorization or order
of, or qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement and all other
Settlement Documents in accordance with the terms hereof and thereof.

 

3.5. SEC Documents; Financial Statements. None of the Company’s filings (“SEC
Documents”) filed with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading. Since
January 1, 2014, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company with the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension. As of their
respective dates, the financial statements of the Company included in the
Company’s SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to Purchaser which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

3.6. Brokers. The Company has taken no action which would give rise to any claim
by any person for a brokerage commission, placement agent or finder’s fees or
similar payments by Purchaser relating to this Agreement or any other Settlement
Document, or the transactions contemplated hereby or thereby. The Company shall
indemnify and hold harmless each of Purchaser, its employees, officers,
directors, stockholders, managers, agents, attorneys, and partners, and their
respective affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorneys’ fees) and expenses suffered
in respect of any such claimed or existing fees.

 

3.7. Shares Exempt. Subject to the performance by Purchaser of its obligations
under this Agreement and the accuracy of the representations and warranties of
Purchaser, the issuance of the Shares will be exempt from the registration
requirements of the Securities Act.

 

3.8. Absence of Litigation. Except for the litigation and disputes being
dismissed and settled pursuant to the Settlement Agreement, there is no action,
suit, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending against or
affecting the Company, the Common Stock or any of the Company’s subsidiaries,
wherein an unfavorable decision, ruling or finding would have a material adverse
effect on the Company or its operations.

 

4

 

  

3.9. Recitals. All of the information, facts and representations set forth in
the Recitals section of this Agreement are in all respects true and accurate as
of the date hereof and are incorporated as representations and warranties of the
Company as if set forth in this Section 3.

 

3.10. Reporting Status. With a view to making available to Purchaser or its
assignees the benefits of Rule 144 or any similar rule or regulation of the SEC
that may at any time permit Purchaser or its assignees to sell securities of the
Company to the public without registration, and as a material inducement to
Purchaser’s purchase of the Shares, the Company represents, warrants and
covenants to the following:

 

(a) The Company’s Common Stock is registered under Section 12(g) of the Exchange
Act.

 

(b) The Company is not and has never been a “shell company,” as defined in
paragraph (i)(1)(i) of Rule 144 or Rule 12(b)(2) of the Exchange Act.

 

(c) Until all of the Shares have been sold by Purchaser, the Company shall take
all reasonable action under its control to ensure that adequate current public
information with respect to the Company, as required in accordance with Rule
144(c)(2) of the Securities Act, is publicly available.

 

(d) The Company shall furnish to Purchaser, so long as Purchaser owns Shares,
promptly upon request, a written statement by the Company that it has complied
with the reporting requirements of Rule 144.

 

3.11. So long as Purchaser owns Shares, the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.

 

3.12. Listings or Quotation. For so long as Purchaser owns Shares, the Company’s
Common Stock shall be listed or quoted for trading on any of (i) NYSE Amex, (ii)
the New York Stock Exchange, (iii) the Nasdaq Global Market, (iv) the Nasdaq
Capital Market, or (v) the OTCQX or OTCQB Bulletin Board. The Company shall
promptly secure the listing of all of the Shares upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed or eligible for quotation (subject to official notice of issuance)
and shall maintain such listing of all securities from time to time issuable
under the terms of this Agreement. The Company will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the principal trading market and/or the Financial Industry
Regulatory Authority, Inc. or any successor thereto, as the case may be,
applicable to it at least through the date which is sixty (60) days after the
date on which Purchaser has sold all Shares.

 

4. Miscellaneous.

 

4.1. Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Illinois for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each party consents to and expressly agrees that
exclusive venue for Arbitration (as defined in Exhibit F attached to the
Settlement Agreement) of any dispute arising out of or relating to this
Agreement or the relationship of the parties or their affiliates shall be in
Cook County, Illinois. Without modifying the parties’ obligations to resolve
disputes hereunder pursuant to the Arbitration Provisions (as defined below),
for any litigation arising in connection with this Agreement, each party hereto
hereby (a) consents to and expressly submits to the exclusive personal
jurisdiction of any state or federal court sitting in Cook County, Illinois, (b)
expressly submits to the exclusive venue of any such court for the purposes
hereof, and (c) waives any claim of improper venue and any claim or objection
that such courts are an inconvenient forum or any other claim or objection to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper.

 

5

 

 

4.2. Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit F attached to the Settlement Agreement) arising under this Agreement or
any other Settlement Document or other agreements between the parties and their
affiliates to binding arbitration pursuant to the arbitration provisions set
forth in Exhibit F attached to the Settlement Agreement (the “Arbitration
Provisions”), all of which are incorporated herein and made a part hereof. The
parties hereby acknowledge and agree that the Arbitration Provisions are
unconditionally binding on the parties hereto and are severable from all other
provisions of this Agreement. Any capitalized term not defined in the
Arbitration Provisions shall have the meaning set forth in the Settlement
Agreement. By executing this Agreement, the Company represents, warrants and
covenants that it has reviewed the Arbitration Provisions carefully, consulted
with legal counsel about such provisions (or waived its right to do so),
understands that the Arbitration Provisions are intended to allow for the
expeditious and efficient resolution of any dispute hereunder, agrees to the
terms and limitations set forth in the Arbitration Provisions, and that the
Company will not take a position contrary to the foregoing representations. The
Company acknowledges and agrees that Purchaser may rely upon the foregoing
representations and covenants of the Company regarding the Arbitration
Provisions.

 

4.3. Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto. Except as otherwise expressly provided herein, no person
other than the parties hereto and their successors and permitted assigns is
intended to be a beneficiary of this Agreement.

 

4.4. Pronouns. All pronouns and any variations thereof in this Agreement refer
to the masculine, feminine or neuter, singular or plural, as the context may
permit or require.

 

4.5. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Agreement (or its signature page
thereof) will be deemed to be an executed original thereof.

 

4.6. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

4.7. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.

 

4.8. Entire Agreement. This Agreement, all other Settlement Documents and the
Warrant (as defined in the Settlement Agreement) (including any exhibits,
schedules or attachments thereto) (collectively, the “Agreements”), constitute
and contain the entire agreement between the parties hereto, and supersede all
prior oral or written agreements and understandings between Purchaser, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein and therein, and the Agreements and the instruments
referenced therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

6

 

  

4.9. Amendment. Any amendment, supplement or modification of or to any provision
of this Agreement, shall be effective only if it is made or given by an
instrument in writing (excluding any email message) and signed by the Company
and Purchaser.

 

4.10. No Waiver. No forbearance, failure or delay on the part of a party hereto
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver of any provision of this Agreement
shall be effective (i) only if it is made or given in writing (including an
email message) and (ii) only in the specific instance and for the specific
purpose for which made or given.

 

4.11. Currency. All dollar amounts referred to or contemplated by this Agreement
or any of the other Settlement Documents shall be deemed to refer to US Dollars,
unless otherwise explicitly stated to the contrary.

 

4.12. Assignment. Notwithstanding anything to the contrary herein, the rights,
interests or obligations of the Company hereunder may not be assigned, by
operation of law or otherwise, in whole or in part, by the Company without the
prior written consent of Purchaser, which consent may be withheld at the sole
discretion of Purchaser; provided, however, that in the case of a merger, sale
of substantially all of the Company’s assets or other corporate reorganization
of the Company, Purchaser shall not unreasonably withhold, condition or delay
such consent. This Agreement or any of the severable rights and obligations
inuring to the benefit of or to be performed by Purchaser hereunder may be
assigned by Purchaser to a third party, including its financing sources, in
whole or in part.

 

4.13. No Strict Construction. The language used in this Agreement is the
language chosen mutually by the parties hereto and no doctrine of construction
shall be applied for or against any party.

 

4.14. Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement,
the parties agree that the party who is awarded the most money shall be deemed
the prevailing party for all purposes and shall therefore be entitled to an
additional award of the full amount of the attorneys’ fees, deposition costs,
and expenses paid by such prevailing party in connection with arbitration or
litigation without reduction or apportionment based upon the individual claims
or defenses giving rise to the fees and expenses. Nothing herein shall restrict
or impair an arbitrator’s or a court’s power to award fees and expenses for
frivolous or bad faith pleading.

 

4.15. Rights and Remedies Cumulative. All rights, remedies, and powers conferred
in this Agreement, any of the other Settlement Documents or the Warrant are
cumulative and not exclusive of any other rights or remedies, and shall be in
addition to every other right, power, and remedy that Purchaser may have,
whether specifically granted in this Agreement or any other document or
agreement referenced above in this Section, or existing at law, in equity, or by
statute; and any and all such rights and remedies may be exercised from time to
time and as often and in such order as Purchaser may deem expedient.

 

4.16. Further Assurances. Each party shall do and perform or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

7

 

  

4.17. Survival of Representations and Warranties. All of the representations and
warranties made herein shall survive the execution and delivery of this
Agreement for the maximum time allowable by applicable law.

 

4.18. Transaction Fees. Each party shall be responsible for its own attorneys’
fees and other costs and expenses associated with documenting and closing the
transaction contemplated by this Agreement.

 

4.19. Time of the Essence. Time is expressly made of the essence of each and
every provision of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.

 

  PURCHASER:         Typenex Co-Investment, LLC         By: Red Cliffs
Investments, Inc., its Manager         By: /s/ John M. Fife     John M. Fife,
President         COMPANY:         Tauriga Sciences, Inc.         By: /s/ Stella
M. Sung     Stella M. Sung, Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

EXHIBIT A

 

Notice of Purchase

 

[attached]

 

 

 

  





